Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
Claims 1 and 11 recite “an upper portion” and “a lower portion.” The applicant’s specification states “While it is contemplated that upper portion 42 and lower portion 46 are constructed as an integral unit, it is also contemplated that upper portion 42 and lower portion 46 could be separate but joined (see FIGURE 6) or joinable members, or separate members placed adjacent each other.” Therefore, the upper and lower portions may be integral or separate.
Claims 4 and 18 recite the limitation “formable.” The applicant’s specification states “Cover material 48 is formable. That is, material 48 can be drawn, urged, stretched, bent, molded or form from one orientation or shape into another orientation or shape without significant degradation of the strength, integrity, or other desired properties.” Therefore, “formable” will be interpreted as meeting one or more of these qualities.
Claims 7 and 20 recite the limitation “self-supporting.” The applicant’s specification states “Cover material 48 is sufficiently self-supporting such that it needs no under- or overlying support structure or framework to give cover 40 its desired shape in use.” Therefore, “self-supporting” will be interpreted to mean needing no other layers or armatures.
Claim 14 recites “EPDM” without providing the full non-acronym or unabbreviated name in the claims or the specification. For examination, “EPDM” will be interpreted as ethylene propylene diene monomer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McIntire (US 20140113044 A1), hereinafter McIntire.

Regarding claim 11, McIntire discloses a cooker cover apparatus comprising: 
an upper portion configured as a universal hood (An upper portion of 200); 
a lower portion (A lower portion of 200), wherein the upper portion and lower portion are disposed adjacent each other (The upper and lower portions are integral); 
the upper portion and the lower portion being constructed of a single-layered, synthetic material which is flame retardant and alterable (“grill cover 200 is made out of a high-temperature resistant silicone polymer. In one embodiment, the high-temperature resistant silicone polymer grill cover 200 will have a smooth surface on both the topside and the underside of the grill cover. In another embodiment, the grill cover 200 may be imprinted with ridges and valleys which may aid in providing friction to hold the grill cover onto the grill 100. Additionally, the silicone polymer may have a melting point at least as high as 750 degrees Fahrenheit such that, if placed on top of a hot grill, the silicone grill cover 200 will not suffer degradation or deformation. In one embodiment, the grill cover 200 may have a thickness as thin as 1/16 of an inch. In another embodiment, the grill cover may have a thickness as thick as 5/16 of an inch. Although the thickness of the silicone grill cover 200 may vary, the silicone grill cover is thin enough and malleable enough to be draped on top of the outdoor grill and, at least in part, conform to the upper portion of the grill to cover the outer surface of the grill” paragraph [0018]).

    PNG
    media_image1.png
    382
    434
    media_image1.png
    Greyscale

Regarding claim 15, McIntire discloses the apparatus of claim 11 wherein the synthetic composition is a polymerized siloxane or polysiloxane (“silicone” paragraph [0018]).

Regarding claim 16, McIntire discloses the apparatus of claim 15 wherein the polymerized siloxane or polysiloxane is silicone (“silicone” paragraph [0018]).

Regarding claim 17, McIntire discloses the apparatus of claim 11 wherein the synthetic composition insulates for heat (“The user may seek to cover the grill while it is still hot for a variety of reasons. In one example situation, the user may want to help protect him or others from receiving burns resulting from accidentally touching the hot grill” paragraph [0017]).

Regarding claim 18, McIntire discloses the apparatus of claim 11 wherein the synthetic composition is formable (“Although the thickness of the silicone grill cover 200 may vary, the silicone grill cover is thin enough and malleable enough to be draped on top of the outdoor grill and, at least in part, conform to the upper portion of the grill to cover the outer surface of the grill” paragraph [0018]).

Regarding claim 19, McIntire discloses the apparatus of claim 11 wherein the synthetic composition is non-rigid (“Although the thickness of the silicone grill cover 200 may vary, the silicone grill cover is thin enough and malleable enough to be draped on top of the outdoor grill and, at least in part, conform to the upper portion of the grill to cover the outer surface of the grill” paragraph [0018]).

Regarding claim 20, McIntire discloses the apparatus of claim 11 wherein the synthetic composition is self-supporting (“a silicone sheet on top of the cooking apparatus” paragraph [0029] emphasis added to show the cover is a singular sheet with no supporting layers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Maruzzo (US 20090236019 A1), hereinafter Maruzzo, or, in the alternative, under 35 U.S.C. 103 as obvious over Maruzzo, in view of Vagnieres (US 20170099985 A1), hereinafter Vagnieres.

Regarding claims 1, Maruzzo discloses a cooker cover apparatus comprising: 
an upper portion configured as a universal hood (An upper portion of 14); 
a lower portion (A lower portion of 14), wherein the upper portion and lower portion are disposed adjacent each other (Figure 11, the portions are integral); 
the upper portion and the lower portion being constructed of an amorphous polymer (“Covering members for cover assemblies according to aspects of the present invention may be made from any suitable, flexible sheet-like material having suitable resistance to environmental factors such as heat, cold and precipitation. Such materials may include flexible fabric materials such as PVC, polyester, polyester-supported PVC, polyurethane-coated polyester, PVC-coated polyester, polyethylene-coated polyester, spun-bonded non-woven material (polypropylene), as well as natural materials such as leather, bamboo, hemp, and other organic/eco-friendly fibers” paragraph [0162]. The examiner notes that the term “amorphous polymer” is not used in this list, but that one or more of the listed materials might qualify as an amorphous polymer. Specifically, polyester may be amorphous).

    PNG
    media_image2.png
    651
    488
    media_image2.png
    Greyscale

Maruzzo does not explicitly disclose an amorphous polymer.

However, Vagnieres teaches an amorphous polymer (“A kitchen or barbecue apparatus for cooking use is composed of heat-resistant and insulating material having temperature control characteristics. Such a material forms the apparatus from at least one sheet having a soft and flexible surface providing a topside cover for any pot, pan or vessel used in cooking or heating of a substance. This material may be fabric which may be chemically treated or it may be naturally self-extinguishing such as wool felt, or may be a molded material such as plastic or silicone” paragraph [0016]. The examiner notes that the applicant specifically lists wool as an amorphous polymer).

In view of the teachings of Vagnieres, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the amorphous polymer as is taught in Vagnieres, in the apparatus disclosed by Maruzzo.
One would have been motivated to include the amorphous polymer because the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this regard, it is noted that Vagnieres teaches a cover for “a barbecue apparatus” that is constructed from an amorphous polymer. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the cover for the barbecue apparatus of Maruzzo from wool.

Regarding claim 2, Maruzzo, as modified by Vagnieres, discloses the apparatus of claim 1 wherein the amorphous polymer is flame retardant (The applicant states “wool is an example of material 48 which is formable, alterable, non-rigid, self-supporting, single-layered, flame retardant and/or hygroscopic” pages 11-12 of the specification. The wool taught by Vagnieres is therefore flame retardant).

Regarding claim 3, Maruzzo, as modified by Vagnieres, apparatus of claim 1 wherein the amorphous polymer insulates for heat (“heat-resistant and insulating material” paragraph [0016] or Vanieres).

Regarding claim 4, Maruzzo, as modified by Vagnieres, apparatus of claim 1 wherein the amorphous polymer is formable (The applicant states “wool is an example of material 48 which is formable, alterable, non-rigid, self-supporting, single-layered, flame retardant and/or hygroscopic” pages 11-12 of the specification. The wool taught by Vagnieres is therefore formable).

Regarding claim 5, Maruzzo, as modified by Vagnieres, apparatus of claim 1 wherein the amorphous polymer is alterable (The applicant states “wool is an example of material 48 which is formable, alterable, non-rigid, self-supporting, single-layered, flame retardant and/or hygroscopic” pages 11-12 of the specification. The wool taught by Vagnieres is therefore alterable).

Regarding claim 6, Maruzzo, as modified by Vagnieres, apparatus of claim 1 wherein the amorphous polymer is non-rigid (The applicant states “wool is an example of material 48 which is formable, alterable, non-rigid, self-supporting, single-layered, flame retardant and/or hygroscopic” pages 11-12 of the specification. The wool taught by Vagnieres is therefore non-rigid).

Regarding claim 7, Maruzzo, as modified by Vagnieres, apparatus of claim 1 wherein the amorphous polymer is self-supporting (Maruzzo discloses “PVC, polyester, polyester-supported PVC…” In other words, supported and un-supported embodiments).

Regarding claim 8, Maruzzo, as modified by Vagnieres, apparatus of claim 1 wherein the amorphous polymer is single-layered (Maruzzo discloses “PVC, polyester, polyester-supported PVC…” In other words, supported and single layer and multiple layer embodiments).

Regarding claim 9, Maruzzo, as modified by Vagnieres, apparatus of claim 1 wherein the amorphous polymer is hygroscopic (The applicant states “wool is an example of material 48 which is formable, alterable, non-rigid, self-supporting, single-layered, flame retardant and/or hygroscopic” pages 11-12 of the specification. The wool taught by Vagnieres is therefore hygroscopic).

Regarding claim 10, Maruzzo, as modified by Vagnieres, apparatus of claim 1 wherein the amorphous polymer is wool (“wool felt” paragraph [0016]).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over McIntire, in view of Wilson (US 20200200288 A1), hereinafter Wilson.

Regarding claim 12, McIntire discloses the apparatus of claim 11. 

McIntire does not disclose wherein the synthetic composition is a closed-cell product.

However, Wilson teaches wherein the synthetic composition is a closed-cell product (“Preferred closed-cell polymeric foams are waterproof, opaque to UV radiation, and mildew resistant. The cover can be constructed from a closed cell polymeric foam having a thickness between about 0.03125 to about 0.75 of an inch, more preferably between about 0.0625 to about 0.50 of an inch, and most preferably between about 0.125 to about 0.375 of an inch. Certain embodiment of the closed-cell polymeric foam can be selected from the group consisting of: ethylene propylene diene monomer rubber (EPDM),… silicone” paragraphs [0018]-[0038]).

In view of Wilson’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the synthetic composition is a closed-cell product as is taught in Wilson, in the apparatus disclosed by McIntire.
One would have been motivated to include wherein the synthetic composition is a closed-cell product because the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this regard, it is noted that Wilson teaches a cover for an outdoor device that is constructed from a closed-cell product. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the cover for an outdoor device of McIntire from a closed-cell product.

Regarding claim 13, McIntire, as modified by Wilson, discloses the apparatus of claim 12 further comprising a continuous skin on both sides of the closed-cell product (“the high-temperature resistant silicone polymer grill cover 200 will have a smooth surface on both the topside and the underside of the grill cover” paragraph [0018]).

Regarding claim 14, McIntire discloses the apparatus of claim 11. 

McIntire does not disclose wherein the synthetic composition is an EPDM rubber-based elastomeric product.

However, Wilson wherein the synthetic composition is an EPDM rubber-based elastomeric product (“Preferred closed-cell polymeric foams are waterproof, opaque to UV radiation, and mildew resistant. The cover can be constructed from a closed cell polymeric foam having a thickness between about 0.03125 to about 0.75 of an inch, more preferably between about 0.0625 to about 0.50 of an inch, and most preferably between about 0.125 to about 0.375 of an inch. Certain embodiment of the closed-cell polymeric foam can be selected from the group consisting of: ethylene propylene diene monomer rubber (EPDM),… silicone” paragraphs [0018]-[0038]).

In view of Wilson’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the synthetic composition is an EPDM rubber-based elastomeric product as is taught in Wilson, in the apparatus disclosed by McIntire.
One would have been motivated to include wherein the synthetic composition is an EPDM rubber-based elastomeric product because the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this regard, it is noted that Wilson teaches a cover for an outdoor device that is constructed from EPDM. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the cover for an outdoor device of McIntire from EPDM.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Driscoll (US 20210353100 A1) “Collectively the substrate, the inner silicone layer, and the outer silicone layer form a ultraviolet light resistance and waterproof cover that enable the user to immediately cover the grill or smoker without having to wait for the grill or smoker to cool down” abstract.

    PNG
    media_image3.png
    490
    420
    media_image3.png
    Greyscale

Nijmeh (US 20180140026 A1) “Natural fibers and materials include, but are not limited to, cotton, hemp, silk, rayon, wool and other similar plant and vegetable derived materials that are suitable for forming fibers and threads” paragraph [0084] and “In other embodiments of the present invention, materials used for their insulative properties include foams, micro-foams and closed-cell foams” paragraph [0090]
Simon (US 20150075684 A1) “In one embodiment, the shell includes only a single layer of fabric incorporating a VCI material, without any additional layers of fabric or other materials present” paragraph [0036]

    PNG
    media_image4.png
    268
    460
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762